Case: 19-12259   Date Filed: 03/20/2020   Page: 1 of 5



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12259
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:18-cr-20904-UU-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

JOSE CARLOS GALAZ,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (March 20, 2020)

Before WILSON, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 19-12259     Date Filed: 03/20/2020    Page: 2 of 5



      Jose Carlos Galaz appeals his 108-month sentence for conspiring to possess

with intent to distribute 400 grams or more of a mixture and substance containing a

detectable amount of fentanyl, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A)(vi), and 846. He argues that his sentence is procedurally unreasonable

because the district court erred in denying him a minor-role adjustment under

U.S.S.G. § 3B1.2(b).

      “[W]e review the factual findings of the district court for clear error and the

application of the law to the facts de novo.” United States v. Clay, 483 F.3d 739,

743 (11th Cir. 2007). The reasonableness of a sentence is reviewed for an abuse of

discretion. Gall v. United States, 552 U.S. 38, 51 (2007). “We review a district

court’s denial of a role reduction for clear error.” United States v. Cruickshank,

837 F.3d 1182, 1192 (11th Cir. 2016). “Clear error review is deferential, and we

will not disturb a district court’s findings unless we are left with a definite and firm

conviction that a mistake has been committed.” Id. (internal quotation marks and

citation omitted). “The defendant bears the burden of establishing his minor role

in the offense by a preponderance of the evidence.” Id.

      In reviewing the reasonableness of a sentence, we consider whether the

district court committed a “procedural error, such as failing to calculate (or

improperly calculating) the Guidelines range.” Gall, 552 U.S. at 51. The

Sentencing Guidelines provide a two-level reduction if the defendant was a minor


                                           2
               Case: 19-12259     Date Filed: 03/20/2020    Page: 3 of 5



participant with respect to his offense conduct. U.S.S.G. § 3B1.2(b). A minor

participant is one who is “less culpable than most other participants in the criminal

activity, but whose role could not be described as minimal.” Id. § 3B1.2 cmt. n.5.

      In determining whether a minor-role adjustment applies, the court must first

consider “the defendant’s role in the relevant conduct for which [he] has been held

accountable at sentencing,” and second examine his role in relation to the roles of

other participants involved in his relevant conduct. Cruickshank, 837 F.3d at 1192

(alteration in original) (internal quotation marks and citation omitted). As to the

first prong, the court should assess the magnitude of the defendant’s role in relation

to the “conduct for which [he] has been held accountable,” rather than in relation to

his “role in any larger criminal conspiracy.” United States v. Rodriguez De Varon,

175 F.3d 930, 940, 944 (11th Cir. 1999) (en banc). “Therefore, when a drug

courier’s relevant conduct is limited to [his] own act of importation, a district court

may legitimately conclude that the courier played an important or essential role in

the importation of those drugs.” Id. at 942–43.

      As to the second prong, “the district court should look to other participants

only to the extent that they are identifiable or discernable from the evidence . . .

[and] may consider only those participants who were involved in the relevant

conduct attributed to the defendant.” Id. at 944. “The conduct of participants in

any larger criminal conspiracy is irrelevant.” Id. A defendant is not automatically


                                           3
               Case: 19-12259     Date Filed: 03/20/2020     Page: 4 of 5



entitled to a minor-role reduction simply because he was somewhat less culpable

than other participants—“it is possible that none are minor or minimal

participants.” Id. Instead, the court “must determine that the defendant was less

culpable than most other participants in [his] relevant conduct.” Id. (emphasis in

original).

      When performing this analysis, “the district court must assess all of the facts

probative of the defendant’s role in [his] relevant conduct.” Id. at 943. To assist

courts with this task, the Guidelines provide a non-exhaustive list of factors to

consider, including:

      (i) the degree to which the defendant understood the scope and
      structure of the criminal activity;

      (ii) the degree to which the defendant participated in planning or
      organizing the criminal activity;

      (iii) the degree to which the defendant exercised decision-making
      authority or influenced the exercise of decision-making authority;

      (iv) the nature and extent of the defendant’s participation in the
      commission of the criminal activity, including the acts the defendant
      performed and the responsibility and discretion the defendant had in
      performing those acts;

      (v) the degree to which the defendant stood to benefit from the
      criminal activity.

U.S.S.G. § 3B1.2 cmt. n.3(C). “[I]n the drug courier context, . . . the amount of

drugs . . . is a material consideration in assessing a defendant’s role in [his]

relevant conduct.” De Varon, 175 F.3d at 943. “Indeed . . . the amount of drugs in

                                           4
                Case: 19-12259    Date Filed: 03/20/2020    Page: 5 of 5



a courier’s possession—whether very large or very small—may be the best

indication of the magnitude of the courier’s participation in the criminal

enterprise . . . .” Id.

       Here, the district court did not clearly err in denying Galaz’s request for a

minor-role adjustment. Galaz was held responsible only for the drug quantity and

activities directly attributable to him as described by the factual proffer, which

established that he played a substantial role in three drug-trafficking-related

transactions and delivered a considerable amount of fentanyl—14.7 kilograms.

Galaz also failed to show that he was less culpable than most other participants in

the transactions. The district court, therefore, did not impose a procedurally

unreasonable sentence.

       AFFIRMED.




                                           5